DETAILED ACTION
The applicant’s amendment filed December 27, 2021 has been acknowledged. Claims 1-20, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 12 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Hiroshi et al. (JP-H1024784-A) hereafter Hiroshi.
As per claim 1, Picard discloses a system for receiving a vehicle service request for a specific vehicle and providing pricing data from one or more vendors able to provide service for the specific vehicle, (Abstract; discloses that the invention is for receiving vehicle service request from a customer for a specific vehicle and providing price information from vendors able to provide the service), comprising:
(a)	at least one memory in which a plurality of machine instructions are stored (Page 2, paragraphs [0034]-[0036]; discloses that the system contains memory which contains instructions for carrying out the invention);
(b)	a data link device configured to receive the vehicle service request (Page 2, paragraph [0032]; discloses a communication system or data link which receives information from the customer, the user can refer to a vehicle’s on-board computer system. Page 3, paragraph [0040]; discloses that vehicle sends the data);
(c)	at least one processor coupled to the at least one memory and to the data link device, wherein the machine instructions, when executed by the at least one processor (Page 2, paragraphs [0034]-[0036]; discloses that the memory and communication system is connected to a processor for executing the instructions), cause the at least one processor to:
	(i)	in response to receiving the vehicle service request, acquire electronic vehicle performance data from a data port on the specific vehicle and to transmit the electronic vehicle performance data acquired from the data port on the specific vehicle over a data link, the electronic vehicle performance data being useful in diagnosing a vehicle service (Page 3, paragraphs [0040] and [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for information which is used to validate or confirm the systems and help aid in the diagnosis of the problem);
	(ii)	in response to receiving the electronic vehicle performance data from the specific vehicle, evaluate the electronic vehicle performance data from the specific vehicle to validate the vehicle service (Page 3, paragraph [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for information which is used to validate or confirm the systems and help aid in the diagnosis of the problem); 
	(iii)	upon validating the vehicle service, convey they vehicle service request to a plurality of vendors, to enable each vendor interested in responding to the vehicle service request to provide a price quote for their services (Page 3, paragraph [0043]; discloses that the system receives the electronic data and generates a service request when the data indicates vehicle service is required in the example given grinding brakes or faulty switch. Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction. Page 3, paragraph [0044]; discloses that the vendor or mechanic can provide their own diagnosis thus validating or confirming the existing diagnosis thus the service is enabled or allowed to provide feedback); and
	(iv)	in response to receiving a price quote from a vendor, convey the price quote to at least one of: the operator of the specific vehicle and a third party able to evaluate the price quote for the specific vehicle (Page 4, paragraph [0059]; discloses that the price quotes are displayed to aid in the user selection. Page 2, paragraph [0032]; discloses that the user is the person who operates or owns the vehicle).
While Picard establishes the usage of an OBD port it is not explicit that the processor generates instructions for an operator of the specific vehicle to cause the acquisition of the data and the transmission of the data. Picard fails to explicitly disclose the additional feature of (v) providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator as a result of a reverse auction, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
Diem, which like Picard talks about analyzing a vehicle teaches it is known to utilize a tool to receive information from a vehicles OBD port, specifically that the processor generates instructions for an operator of the specific vehicle to cause the acquisition of the data and the following transmission of the data (Figures 1c and 1d, Figures 8-14, Col. 3, line 29 through Col. 4, line 60; outlines that the OBD port is known in the state of the art to perform vehicle inspections through a Data Link as shown in Picard. Diem further establishes that it is known to provide display prompts or instructions which are generated by the device and displayed to the user to walk them through the inspection process and the transmission of the data which is shown to be done over a wireless communication network similar to what is shown in Picard. Col. 6, line 18 through Col. 9, line 59; teaches the specific instructions are generated by the system and displayed on the interface to prompt interaction with the user. As such the system establishes it is known to generate instructions and prompt the user to collect the data and as shown in Col. 4, lines 25-40 to transfer the data to a server through the network for analysis. Since Picard establishes using an OBD port to collect the vehicle inspection data, it would have been obvious to use an analyzer as shown in Diem. This analyzer prompts instructions to the user to carry out the data collection process. This would allow the system to collect data using known techniques and known devices as shown in Diem).
Picard discloses an automotive diagnostic and estimate for repairs which utilizes a vehicle OBD port to collect data and to use that data to create repair estimates. Upon getting an estimate the system can request quotes from various vendors to facilitate the repair of the vehicles.
The sole difference between the Picard reference and the claimed subject matter is that the Picard reference does not explain explicitly that a user in instructed to perform the data collection.
The secondary reference Diem teaches a similar vehicle inspection system and uses the same OBD port of the vehicle. Diem establishes that it is known for the inspection tool to generate and display instructions to the user to guide them through the inspection process. Diem establishes that this type of generation and display of instructions to the user was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the data collection shown in Picard with the data collection which instructions the user on how to collect the data as shown explicitly in Diem.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Diem, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of collecting vehicle data for soliciting repair quotes as provided by Picard, with collecting the data through an OBD port using an analyzer which generates instructions for the operator to follow as taught by Diem, for the purposes of walking the user through the data collection process. Since Picard establishes using an OBD port to collect the vehicle inspection data, it would have been obvious to use an analyzer as shown in Diem. This analyzer prompts instructions to the user to carry out the data collection process. This would allow the system to collect data using known techniques and known devices as shown in Diem.
The combination fails to explicitly disclose the additional feature of (v) providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator as a result of a reverse auction, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
Hiroshi, which like the combination talks about monitoring sensors in a vehicle to determine faults or failures in a vehicle, teaches it is known to providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete (Page 4 of translation, lines 2-13 and lines 25-41 and Page 9 of translation, lines 19-44; teaches that the system identifies the problem and the severity of the problem. Using this the system provides instructions to the operator of the vehicle, they are instructed to cease or stop the operation of the vehicle particularly if failure is serious. Additionally the system can either instruct the operator to a repair facility or instruct the operator to stop and wait for a repair or service car which will meet the vehicle at the stop position. Since Picard already discloses collecting the information about failures or faults, it would have been obvious to monitor those faults to determine if they are serious and need immediate attention as shown explicitly in Hiroshi. This would help prevent serious problems from occurring while the vehicle is in operation).
Picard discloses an automotive diagnostic and estimate for repairs which utilizes a vehicle OBD port to collect data and to use that data to create repair estimates. Upon getting an estimate the system can request quotes from various vendors to facilitate the repair of the vehicles. The secondary reference Diem teaches a similar vehicle inspection system and uses the same OBD port of the vehicle. Diem establishes that it is known for the inspection tool to generate and display instructions to the user to guide them through the inspection process. However, the combination fails to explicitly state the additional function of providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
The Hiroshi reference teaches a similar vehicle inspection system and uses sensors of the vehicle to determine failures. Hiroshi establishes that it is known provide instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete. Hiroshi establishes that providing instructions to operators to cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle inspection system of Picard and Diem the ability to instruct operators of the vehicle cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention as taught by Hiroshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Hiroshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of collecting vehicle data for soliciting repair quotes as provided by Picard and Diem, with the ability to instruct operators of the vehicle cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention as taught by Hiroshi, for the purposes of instructing the operator when serious failures occur as shown in Hiroshi. Since Picard already discloses collecting the information about failures or faults, it would have been obvious to monitor those faults to determine if they are serious and need immediate attention as shown explicitly in Hiroshi. This would help prevent serious problems from occurring while the vehicle is in operation.
As per claim 2, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein conveying the vehicle service request to the plurality of vendors includes hosting a reverse auction for servicing the specific vehicle based on the vehicle service request, wherein any vendor interested in servicing the specific vehicle enters a bid in the reverse auction (Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction, as such the system carries out a reverse auction for servicing the vehicle based on the vehicle service request and the vendors interested in servicing the vehicle enter bids).
As per claim 3, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein conveying the price quote includes at least one of: (a) communicating the price quote via email; (b) communicating the price quote via a text message on a cellular phone; (c) communicating the price quote via a voicemail message; (d) generating a webpage upon which vendor information can be viewed, the vendor information including information about the vendor and the vendor’s price quote; and (e) updating a previously generated webpage to add vendor information for an additional vendor (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page, vehicle's on-board computer, email, traditional mail, a telephone call, a voicemail or a text message).
As per claim 5, Picard discloses a system for receiving a vehicle service request for a specific vehicle and providing pricing data from one or more vendors able to provide service for the specific vehicle (Abstract; discloses that the invention is for receiving vehicle service request from a customer for a specific vehicle and providing price information from vendors able to provide the service. Page 3, paragraph [0040]; discloses that the system monitors operational data from the vehicle including fault code data and wirelessly transmits this information), comprising:
(a)	at least one memory in which a plurality of machine instructions are stored (Page 2, paragraphs [0034]-[0036]; discloses that the system contains memory which contains instructions for carrying out the invention);
(b)	a data link device configured to receive the vehicle service request (Page 2, paragraph [0032]; discloses a communication system or data link which receives information from the customer, the user can refer to a vehicle’s on-board computer system. Page 3, paragraph [0040]; discloses that vehicle sends the data);
(c)	at least one processor coupled to the at least one memory and to the data link device, wherein the machine instructions, when executed by the at least one processor (Page 2, paragraphs [0034]-[0036]; discloses that the memory and communication system is connected to a processor for executing the instructions), cause the at least one processor to:
	(i)	in response to receiving the vehicle service request, acquire electronic vehicle performance data from a data port on the specific vehicle and to transmit the electronic vehicle performance data acquired from the data port on the specific vehicle over a data link, the electronic vehicle performance data being useful in diagnosing a vehicle service (Page 3, paragraphs [0040] and [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for information which is used to validate or confirm the systems and help aid in the diagnosis of the problem);
	(ii)	in response to receiving the electronic vehicle performance data from the specific vehicle, convey the vehicle service request and the electronic vehicle performance data from the specific vehicle to a plurality of vendors, to enable each vendor interested in responding to the vehicle service request to validate the vehicle service and provide a price quote for their services (Page 3, paragraph [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for information which is used to validate or confirm the systems and help aid in the diagnosis of the problem. Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction.); and
	(iii)	in response to receiving a price quote from a vendor, convey  the price quote to at least one of: the operator of the specific vehicle and a third party able to evaluate the price quote for the specific vehicle (Page 4, paragraph [0059]; discloses that the price quotes are displayed to aid in the user selection. Page 2, paragraph [0032]; discloses that the user is the person who operates or owns the vehicle).
While Picard establishes the usage of an OBD port it is not explicit that the processor generates instructions for an operator of the specific vehicle to cause the acquisition of the data and the transmission of the data. Picard fails to explicitly disclose the additional feature of (iv) providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator as a result of a reverse auction, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
Diem, which like Picard talks about analyzing a vehicle teaches it is known to utilize a tool to receive information from a vehicles OBD port, specifically that the processor generates instructions for an operator of the specific vehicle to cause the acquisition of the data and the following transmission of the data (Figures 1c and 1d, Figures 8-14, Col. 3, line 29 through Col. 4, line 60; outlines that the OBD port is known in the state of the art to perform vehicle inspections through a Data Link as shown in Picard. Diem further establishes that it is known to provide display prompts or instructions which are generated by the device and displayed to the user to walk them through the inspection process and the transmission of the data which is shown to be done over a wireless communication network similar to what is shown in Picard. Col. 6, line 18 through Col. 9, line 59; teaches the specific instructions are generated by the system and displayed on the interface to prompt interaction with the user. As such the system establishes it is known to generate instructions and prompt the user to collect the data and as shown in Col. 4, lines 25-40 to transfer the data to a server through the network for analysis. Since Picard establishes using an OBD port to collect the vehicle inspection data, it would have been obvious to use an analyzer as shown in Diem. This analyzer prompts instructions to the user to carry out the data collection process. This would allow the system to collect data using known techniques and known devices as shown in Diem).
Picard discloses an automotive diagnostic and estimate for repairs which utilizes a vehicle OBD port to collect data and to use that data to create repair estimates. Upon getting an estimate the system can request quotes from various vendors to facilitate the repair of the vehicles.
The sole difference between the Picard reference and the claimed subject matter is that the Picard reference does not explain explicitly that a user in instructed to perform the data collection.
The secondary reference Diem teaches a similar vehicle inspection system and uses the same OBD port of the vehicle. Diem establishes that it is known for the inspection tool to generate and display instructions to the user to guide them through the inspection process. Diem establishes that this type of generation and display of instructions to the user was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the data collection shown in Picard with the data collection which instructions the user on how to collect the data as shown explicitly in Diem.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Diem, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of collecting vehicle data for soliciting repair quotes as provided by Picard, with collecting the data through an OBD port using an analyzer which generates instructions for the operator to follow as taught by Diem, for the purposes of walking the user through the data collection process. Since Picard establishes using an OBD port to collect the vehicle inspection data, it would have been obvious to use an analyzer as shown in Diem. This analyzer prompts instructions to the user to carry out the data collection process. This would allow the system to collect data using known techniques and known devices as shown in Diem.
The combination fails to explicitly disclose the additional feature of (iv) providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator as a result of a reverse auction, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
Hiroshi, which like the combination talks about monitoring sensors in a vehicle to determine faults or failures in a vehicle, teaches it is known to providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete (Page 4 of translation, lines 2-13 and lines 25-41 and Page 9 of translation, lines 19-44; teaches that the system identifies the problem and the severity of the problem. Using this the system provides instructions to the operator of the vehicle, they are instructed to cease or stop the operation of the vehicle particularly if failure is serious. Additionally the system can either instruct the operator to a repair facility or instruct the operator to stop and wait for a repair or service car which will meet the vehicle at the stop position. Since Picard already discloses collecting the information about failures or faults, it would have been obvious to monitor those faults to determine if they are serious and need immediate attention as shown explicitly in Hiroshi. This would help prevent serious problems from occurring while the vehicle is in operation).
Picard discloses an automotive diagnostic and estimate for repairs which utilizes a vehicle OBD port to collect data and to use that data to create repair estimates. Upon getting an estimate the system can request quotes from various vendors to facilitate the repair of the vehicles. The secondary reference Diem teaches a similar vehicle inspection system and uses the same OBD port of the vehicle. Diem establishes that it is known for the inspection tool to generate and display instructions to the user to guide them through the inspection process. However, the combination fails to explicitly state the additional function of providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
The Hiroshi reference teaches a similar vehicle inspection system and uses sensors of the vehicle to determine failures. Hiroshi establishes that it is known provide instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete. Hiroshi establishes that providing instructions to operators to cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle inspection system of Picard and Diem the ability to instruct operators of the vehicle cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention as taught by Hiroshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Hiroshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of collecting vehicle data for soliciting repair quotes as provided by Picard and Diem, with the ability to instruct operators of the vehicle cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention as taught by Hiroshi, for the purposes of instructing the operator when serious failures occur as shown in Hiroshi. Since Picard already discloses collecting the information about failures or faults, it would have been obvious to monitor those faults to determine if they are serious and need immediate attention as shown explicitly in Hiroshi. This would help prevent serious problems from occurring while the vehicle is in operation.
As per claim 6, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein the machine instructions, when executed by the at least one processor, cause the at least one processor to carry out a reverse auction for servicing the specific vehicle based on the vehicle service request, wherein any vendor interested in servicing the specific vehicle enters a bid (Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction, as such the system carries out a reverse auction for servicing the vehicle based on the vehicle service request and the vendors interested in servicing the vehicle enter bids).
As per claim 8, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein the machine instructions, when executed by the at least one processor, cause the at least one processor to convey the price quote by performing at least one of: (a) communicating the price quote via email; (b) communicating the price quote via a text message on a cellular phone; (c) communicating the price quote via a voicemail message; (d) generating a webpage upon which vendor information can be viewed, the vendor information including information about the vendor and the vendor’s price quote; and (e) updating a previously generated webpage to add vendor information for an additional vendor (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page, vehicle's on-board computer, email, traditional mail, a telephone call, a voicemail or a text message).
As per claim 12, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein the machine instructions, when executed by the at least one processor, further cause the at least one processor to carry out a function of using the processor to analyze the electronic vehicle performance data to diagnose what service is required, where the analysis is implemented before the electronic vehicle performance data is conveyed to the plurality of vendors, such that the service diagnosis is included in vehicle information conveyed to each vendor (Page 3, paragraphs [0040] and [0044]; discloses that the electronic vehicle performance or symptoms come from the vehicle itself. Page 3, paragraphs [0043]-[0045] and Page 4, paragraphs [0051] and [0054]; discloses that the processor analyzes the symptoms of the vehicle to determine the problem, this information is transmitted on conveyed to the mechanic. The system analyzes the data to diagnose the problem this is done prior to sending the information to the mechanic or vendor. Page 4, paragraph [0059]; discloses that the information is sent to a plurality of vendors or mechanics so they can place bids for the auction).
As per claim 14, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein conveying the vehicle service request and the electronic vehicle performance data from the specific vehicle to a plurality of vendors includes conveying the vehicle service request and the electronic vehicle performance data from the specific vehicle to a remote computing device to analyze the electronic vehicle performance data from the specific vehicle to diagnose what service is required based on the electronic vehicle performance data, and including that diagnosis in vehicle information conveyed to each vendor (Page 3, paragraphs [0040] and [0044]; discloses that the electronic vehicle performance or symptoms come from the vehicle itself. Page 4, paragraphs [0051] and [0054]; discloses that the processor analyzes the symptoms of the vehicle to determine the problem, this information is transmitted on conveyed to the mechanic. Page 4, paragraph [0059]; discloses that the information is sent to a plurality of vendors or mechanics so they can place bids for the auction).
As per claim 15, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein the remote computing device using the electronic vehicle performance data from the specific vehicle to diagnose what service is required based on the electronic vehicle performance data includes comparing at least some of the electronic vehicle performance data to a plurality of data records, each data record corresponding to a different mechanical fault (Page 4, paragraph [0051]; discloses that the diagnoses is performed by comparing the vehicle data to a database or plurality of data records. Figure 2D; discloses that these data records each correspond to a different mechanical fault. Page 3, paragraph [0040]; that the vehicle itself can collect and communicate electronic performance data regarding the status of the vehicle).
As per claim 16, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein, receiving the vehicle service request for the specific vehicle includes receiving the vehicle service request at a pricing service provider (Page 2, paragraph [0032]; discloses a communication system or data link which receives information from the customer. Page 3, paragraph [0047] and Page 4, paragraph [0048]; discloses that the system receives from the user vehicle service request for a specific vehicle at the server which is a computing device remote from the vehicle. Page 3, paragraph [0045]; discloses that the server provides a pricing service) wherein a party conveying the vehicle service request to the pricing service provider is one or more of: (a) an owner of the vehicle; (b) an operator of the vehicle; (c) a fleet operator; (d) a private individual consumer; and (e) a third party monitoring service that monitors data acquired from the vehicle to determine service needs of the vehicle (Page 2, paragraph [0032]; discloses that the user who is submitting the request is the person who operates or owns the vehicle).
Claims 4 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Hiroshi et al. (JP-H1024784-A) hereafter Hiroshi, further in view of McCauley (US 2004/0199412 A1) hereafter McCauley.
As per claim 4, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses a webpage for conducting the transactions (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page) as well as tracking both vehicle location and vendor location (Page 3, paragraphs [0039]-[0041]; disclose that the system tracks vehicle location as well as the location of the mechanic or vendor. Page 4, paragraph [0056]; discloses that the user can search for only local vendors).
The combination however fails to explicitly disclose wherein conveying the price quote includes conveying at least one type of additional information along with the price quote, the at least one type of additional information including one or more of: (a) an indication of how quickly each vendor can provide service for the specific vehicle, based on data provided by each vendor; and (b) a distance between a vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in part, on vehicle location data included in the vehicle service request.
McCauley, which like Picard talks about scheduling with service providers, teaches it is known when displaying service provider information on a webpage it is known to include an indication of how quickly each vendor can start the service, based on data provided by each vendor (Page 1, paragraphs [0004] and [0011], Figures 3-5; teaches that is known to contain profiles for each vendor and to display open time slots or availability information for each vendor which is an indication of how quickly each vendor can start the service. As seen in Figure 3, the website can sort the information based on availability and this can be done for mechanic services, which would include repair services. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley).
Therefore, from this teaching of McCauley, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by the combination of Picard, Diem and Hiroshi, with the webpage providing additional vendor information such as availability to the customer as taught by McCauley, for the purposes of providing scheduling information the customer. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley.
As per claim 20, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses a webpage for conducting the transactions (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page) as well as tracking both vehicle location and vendor location (Page 3, paragraphs [0039]-[0041]; disclose that the system tracks vehicle location as well as the location of the mechanic or vendor. Page 4, paragraph [0056]; discloses that the user can search for only local vendors).
The combination however fails to explicitly disclose wherein conveying the price quote includes conveying at least one type of additional information along with the price quote, the at least one type of additional information including one or more of: (a) an indication of how quickly each vendor can provide service for the specific vehicle, based on data provided by each vendor; and (b) a distance between a vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in part, on vehicle location data included in the vehicle service request.
McCauley, which like Picard talks about scheduling with service providers, teaches it is known when displaying service provider information on a webpage it is known to include an indication of how quickly each vendor can start the service, based on data provided by each vendor (Page 1, paragraphs [0004] and [0011], Figures 3-5; teaches that is known to contain profiles for each vendor and to display open time slots or availability information for each vendor which is an indication of how quickly each vendor can start the service. As seen in Figure 3, the website can sort the information based on availability and this can be done for mechanic services, which would include repair services. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley).
Therefore, from this teaching of McCauley, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by the combination of Picard, Diem and Hiroshi, with the webpage providing additional vendor information such as availability to the customer as taught by McCauley, for the purposes of providing scheduling information the customer. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Hiroshi et al. (JP-H1024784-A) hereafter Hiroshi, further in view of Fiechter et al. (US 6,609,051 B2) hereafter Fiechter.
As per claim 7, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; the combination however fails to explicitly discloses wherein the electronic vehicle performance data includes at least one of the following types of operational data; engine coolant temperature, engine speed, throttle position, brake temperature, vehicle speed, brake position, and gearbox parameters.
Fiechter, which like Picard talks about monitoring vehicles, teaches it is known to collect performance data including at least one of the following types of operational data; engine coolant temperature, engine speed, throttle position, brake temperature, vehicle speed, brake position, and gearbox parameters (Col. 10, table 2; teaches that the system monitors and records vehicle speed, engine revolutions per minute, Engine Torque, Environment Temperature, Atmospheric Pressure, and Cooling Water Temperature, these are monitored to determine abnormal behavior of the vehicle and predict faults as well as vehicle status. Since Picard also teaches remotely gathering vehicle information using similar technology it would have been obvious to collect that vehicle information automatically and for that data to include those listed above as done in Fiechter to provide the customers with the same benefits stated in Fiechter. As shown in Picard paragraph [0032] states that the vehicles can be vehicles owned by companies it would have been obvious to remotely manage the vehicle automatically as shown in Fiechter to reduce maintenance costs as shown on Col. 14, lines 50-62 of Fiechter).
Therefore, from this teaching of Fiechter, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for generating vehicle service request provided by Picard, Diem and Hiroshi, with the data including at least one of the following types of operational data; engine coolant temperature, engine speed, throttle position, brake temperature, vehicle speed, brake position, and gearbox parameters as taught by Fiechter, for the purposes of predicting vehicle maintenance issues and detect abnormalities Since Picard also teaches remotely gathering vehicle information using similar technology it would have been obvious to collect that vehicle information automatically and for that data to include those listed above as done in Fiechter to provide the customers with the same benefits stated in Fiechter. As shown in Picard paragraph [0032] states that the vehicles can be vehicles owned by companies it would have been obvious to remotely manage the vehicle automatically as shown in Fiechter to reduce maintenance costs as shown on Col. 14, lines 50-62 of Fiechter.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Hiroshi et al. (JP-H1024784-A) hereafter Hiroshi, further in view of Davis (US 2002/0111897 A1) hereafter Davis.
As per claim 9, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses a webpage which displays information (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page).
The combination however fails to explicitly disclose wherein at least one webpage displays a reverse auction and each vendor can access the at least one webpage and adjust their price quote based on price quotes offered by other vendors, in order to stimulate competitive price quotes.
Davis, which like Picard talks about reverse auctions, teaches it is known in a reverse auction to provide a webpage which displays a reverse auction and each vendor can access the webpage and adjust their price quote based on price quotes offered by other vendors, in order to stimulate competitive price quotes (Page 3, paragraph [0020]; teaches that during a reverse auction such as the one mentioned in Picard it is known to provide a webpage which displays the reverse auction and allows the vendors to adjust their price quotes based on price quotes offered by other vendors, in order to stimulate competitive price quotes. Since Picard discloses a webpage where information is displayed to the users of the system and Picard also discloses a reverse auction, it would have been obvious to utilize the system of Davis so vendors could compete for the job and get the best price for the customer, as stated in Davis).
Therefore, from this teaching of Davis, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by Picard, Diem and Hiroshi, with the webpage for adjusting price quotes as taught by Davis, for the purposes of providing the best price for the customer. Since Picard discloses a webpage where information is displayed to the users of the system and Picard also discloses a reverse auction, it would have been obvious to utilize the system of Davis so vendors could compete for the job and get the best price for the customer, as stated in Davis.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Hiroshi et al. (JP-H1024784-A) hereafter Hiroshi, further in view of McCauley (US 2004/0199412 A1) hereafter McCauley, further in view of Beelitz et al. (US 6,182,275 B1) hereafter Beelitz.
As per claim 10, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses a webpage for conducting the transactions (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page) as well as tracking both vehicle location and vendor location (Page 3, paragraphs [0039]-[0041]; disclose that the system tracks vehicle location as well as the location of the mechanic or vendor. Page 4, paragraph [0056]; discloses that the user can search for only local vendors).
The combination however fails to explicitly disclose wherein at least one webpage provides at least one type of additional information including at least one of: (a) an indication of how quickly each vendor can provide service for the specific vehicle, based on data provided by each vendor, including a time for parts to service the specific vehicle to be ordered; and (b) a distance between a future vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in part, on the future vehicle location being included with the vehicle performance data.
McCauley, which like Picard talks about scheduling with service providers, teaches it is known when displaying service provider information on a webpage it is known to include an indication of how quickly each vendor can start the service, based on data provided by each vendor (Page 1, paragraphs [0004] and [0011], Figures 3-5; teaches that is known to contain profiles for each vendor and to display open time slots or availability information for each vendor which is an indication of how quickly each vendor can start the service. As seen in Figure 3, the website can sort the information based on availability and this can be done for mechanic services, which would include repair services. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley. While the applicant argues that this inherently requires additional steps these steps are not currently claimed and the limitations themselves are broader. For example there are services such as an oil change which would be common and the service provider would stock these items as such the first available calendar slot is when service on the vehicle can start. As such it is not inherent that the how quickly a vendor can start the service requires ordering parts or any additional steps).
Therefore, from this teaching of McCauley, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by the combination of Picard, Diem and Hiroshi, with the webpage providing additional vendor information such as availability to the customer as taught by McCauley, for the purposes of providing scheduling information the customer. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley.
The combination fails to explicitly state that the indication of how quickly each vendor can provide service includes a time for parts to service the vehicle to be ordered.
Beelitz, which like McCauley talks about servicing customers, teaches it is known to include a time for parts to be ordered or the lead time required for each part which is requested (Col. 17, lines 49-61; teach that it is known to track each individual part that is necessary both for cost and lead time which shows how long it will take to acquire the part and complete the job. Since McCauley shows availability for servicing customers it would have been obvious to include the lead time for parts as shown in Beelitz as this would provide the user with a more accurate timeline as to when the service can be performed and completed as shown in Beelitz).
The combination of Picard, Diem, Hiroshi and McCauley teaches monitoring vehicles for customers through a management system. The system brokers customers with service providers and provides the customers with quotes and timelines as to when the repairs can be completed. The combination however fails to explicitly state that the timeline includes the time for ordering parts.
Beelitz teaches when ordering parts for a service it is known to include and display the time that is required for those parts.
It would have been obvious to one of ordinary skill in the art to include in the vehicle monitoring system provided by the combination of Picard, Diem, Hiroshi and McCauley the ability to also monitor and track the time to order parts as shown in Beelitz since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of McCauley, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by the combination of Picard, Diem, Hiroshi and McCauley with tracking the time it takes to order parts as taught by Beelitz, for the purposes of providing more accurate timelines for the customers. Since McCauley shows availability for servicing customers it would have been obvious to include the lead time for parts as shown in Beelitz as this would provide the user with a more accurate timeline as to when the service can be performed and completed as shown in Beelitz.

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Hiroshi et al. (JP-H1024784-A) hereafter Hiroshi, further in view of Gotts et al. (US 2007/0124283 A1) hereafter Gotts.
As per claim 11, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein the at least one webpage provides a rating of each vendor, wherein the rating is displayed on the at least one webpage as at least one graphic icon representing the vendor’s quality rating adjacent to an identification of the vendor, where a relatively greater number of graphic icons indicates a relatively better quality ratting for the vendor, wherein at least one such graphic iron comprises an icon representing such qualification (Page 3, paragraph [0041]; discloses that the system tracks the mechanics rating and that this is displayed in a star rating where the more stars indicates a higher or better quality. Page 4, paragraph [0059]; discloses that the user is displayed this information and it is used for selecting a mechanic as shown in Figure 2C, the icon representing the qualifications of the mechanic).
The combination however fails to explicitly state wherein at least one such graphic icon comprises a wrench.
Gotts, which like Picard talks about a rating system, teaches it is known that the icon representing the quality can be other than a star (Page 2, paragraph [0026]; teaches that a star or other icons can be used to graphically represent a rating. Since Picard uses stars, it would have been obvious as stated in Gotts to use any other icon in place of the star. What the icon is does not change what the icon represents, that is to say the specific icon does not change or alter the rating system. Further it is a matter of design choice as shown in Gotts, and as such it would have been obvious to use any icon to represent the rating).
Therefore, from this teaching of Gotts, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by the combination of Picard, Diem and Hiroshi, with replacing the stars with any other icon as taught by Gotts, for the purposes of design choice. Since Picard uses stars, it would have been obvious as stated in Gotts to use any other icon in place of the star. What the icon is does not change what the icon represents, that is to say the specific icon does not change or alter the rating system. Further it is a matter of design choice as shown in Gotts, and as such it would have been obvious to use any icon to represent the rating.
-- Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Hiroshi et al. (JP-H1024784-A) hereafter Hiroshi, further in view of Walker et al. (5,862,223) hereafter Walker.
As per claim 13, the combination of Picard, Diem and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein the machine instructions, when executed by the at least one processor, further cause the at least one processor to carry out a function causing the processor to convey the price quote in a manner that withholds information to ensure that the operator of the vehicle operator and vendor cannot complete a transaction without interacting with a host requesting the price quotes from the vendors (Page 4, paragraph [0055]; discloses that only the estimate and not the diagnosis is provided to the user to prevent the user or vehicle operator from conducting the transaction without an operator of the system).
Picard fails to explicitly state wherein details include at least one of: (A) a name of the vendor; (B) an address of the vendor; or (C) a telephone number of the vendor.
Walker, which like Picard talks about matching customers with service providers, teaches it is known for the withholding of details to include withholding details in the price quote for each vendor interested in responding to the vehicle service request from the at least one entity that would enable the at least one entity to directly contact any vendor interested in responding to the vehicle service request, wherein the details include at least one of: (A) a name of the vendor; (B) an address of the vendor; or (C) a telephone number of the vendor (Col. 25, lines 44-52; discloses when withholding information it is known to withhold the phone number or location of the vendor. This is done to prevent the customer or entity from directly contacting any vendor in the system. Since Picard performs a similar service or connecting users with vendors it would have been obvious to hide identities as done in Walker, for the same reasons stated in Walker to prevent users from getting in direct communication with vendors, an action which would hurt the income of the service).
Walker further teaches wherein the machine instructions carry out a function causing the processor to convey the price quote in a manner that withholds vendor identification information, to ensure that the vehicle operator and vendor cannot complete a transaction without interacting with a host requesting the price quotes from the vendors (Col. 25, lines 44-52; discloses when withholding information it is known to withhold the phone number or location of the vendor. This is done to prevent the customer or entity from directly contacting any vendor in the system. Since Picard performs a similar service or connecting users with vendors it would have been obvious to hide identities as done in Walker, for the same reasons stated in Walker to prevent users from getting in direct communication with vendors, an action which would hurt the income of the service).
Therefore, from this teaching of Walker, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by the combination of Picard, Diem and Hiroshi, with the withholding or hiding of identification information as taught by Walker, for the purposes of preventing users from getting in direct contact with each other. Since Picard performs a similar service or connecting users with vendors it would have been obvious to hide identities as done in Walker, for the same reasons stated in Walker to prevent users from getting in direct communication with vendors, an action which would hurt the income of the service.

Claims 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Fiechter et al. (US 6,609,051 B2) hereafter Fiechter, further in view of Lowrey et al. (US 2002/0133273 A1) hereafter Lowrey, further in view of Hiroshi et al. (JP-H1024784-A) hereafter Hiroshi.
As per claim 17, Picard discloses a system for monitoring operational data and fault code data conveyed from a specific vehicle in real time while the specific vehicle is operating and generating a vehicle service request for the specific vehicle and providing pricing data from one or more vendors able to provide service for the specific vehicle (Abstract; discloses that the invention is for receiving vehicle service request from a customer for a specific vehicle and providing price information from vendors able to provide the service. Page 3, paragraph [0040]; discloses that the system monitors operational data from the vehicle including fault code data and wirelessly transmits this information), comprising:
(a) at least one memory in which a plurality of machine instructions are stored (Page 2, paragraphs [0034]-[0036]; discloses that the system contains memory which contains instructions for carrying out the invention);
(b)  a data link device configured to receive the vehicle service request (Page 2, paragraph [0032]; discloses a communication system or data link which receives information from the customer, the user can refer to a vehicle’s on-board computer system. Page 3, paragraph [0040]; discloses that vehicle sends the data);
(c) at least one processor coupled to the at least one memory and to the data link device, wherein the machine instructions, when executed by the at least one processor (Page 2, paragraphs [0034]-[0036]; discloses that the memory and communication system is connected to a processor for executing the instructions), cause the at least one processor to:
	(ii)	in response to receiving the vehicle service request, convey the vehicle service request to a plurality of vendors, to enable each vendor interested in responding to the vehicle service request to provide a price quote for their services (Page 3, paragraph [0043]; discloses that the system receives the electronic data and generates a service request when the data indicates vehicle service is required in the example given grinding brakes or faulty switch. Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction); and
	(iii)	in response to receiving a price quote from a vendor, convey the price quote to a third party able to convey the price quote to an person authorized to repair the specific vehicle, wherein the third party collects and monitors vehicle performance data collected from the specific vehicle, and such monitoring has detected a problem with the specific vehicle necessitating the vehicle service request (Page 4, paragraph [0059]; discloses that the price quotes are displayed to aid in the user selection. Page 2, paragraph [0032]; discloses that the user is the person who operates or owns the vehicle. The service provider acts as the third party as they collect the information from the vehicle provide it to mechanics or vendors which in turn submit prices which are then displayed to the customer or user).
Picard fails to explicitly state that the information is received on an regular basis and enable one or more user defined fault codes to be defined while the specific vehicle is operating, wherein at least one user defined fault code is defined by the processor to acquire additional information for use in diagnosing a problem with the specific vehicle and wherein each user defined fault code of the one or more user defined fault codes is a numeric or alphanumeric value that can be stored using minimal memory resources, is tied to at least one specific user defined operating parameter being above or below user defined predefined limit and is different than any fault code defined by a manufacturer of the specific vehicle. The Picard fails to explicitly disclose the additional feature of (v) providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator as a result of a reverse auction, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
	Fiechter, which like Picard talks about monitoring vehicles, teaches it is known to monitor vehicles on and ongoing basis and to automatically send electronic vehicle performance data and to generate reports based on this information (Col. 1, lines 53-64; teaches providing frequent acquisition of vehicle sensor and diagnostics data in order to provide up-dated repair, maintenance and diagnostics. Col. 3, lines 1-56; teach that it is known for existing vehicles to already have condition monitoring installed and to send that information frequently for monitoring. Col. 5, lines 13-34; teaches that the information is collected frequently to help predict problems as well as determine the vehicle maintenance status. Col. 10, table 2; teaches that the system monitors and records vehicle speed, engine revolutions per minute, Engine Torque, Environment Temperature, Atmospheric Pressure, and Cooling Water Temperature, these are monitored to determine abnormal behavior of the vehicle and predict faults as well as vehicle status. Col. 14, line 44 through Col. 15, line 57; teaches that this form of monitoring can be used by fleet management to determine the vehicle maintenance status remotely and to actively support customers. Since Picard also teaches remotely gathering vehicle information using similar technology it would have been obvious to collect that vehicle information automatically and on an ongoing basis as done in Fiechter to provide the customers with the same benefits stated in Fiechter. As shown in Picard paragraph [0032] states that the vehicles can be vehicles owned by companies it would have been obvious to remotely manage the vehicle automatically as shown in Fiechter to reduce maintenance costs as shown on Col. 14, lines 50-62 of Fiechter).
Therefore, from this teaching of Fiechter, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for generating vehicle service request provided by Picard, with receiving the information automatically and on an ongoing basis as taught by Fiechter, for the purposes of predicting vehicle maintenance issues and detect abnormalities without requiring the user to initiate the request. Since Picard also teaches remotely gathering vehicle information using similar technology it would have been obvious to collect that vehicle information automatically and on an ongoing basis as done in Fiechter to provide the customers with the same benefits stated in Fiechter. As shown in Picard paragraph [0032] states that the vehicles can be vehicles owned by companies it would have been obvious to remotely manage the vehicle automatically as shown in Fiechter to reduce maintenance costs as shown on Col. 14, lines 50-62 of Fiechter.
The combination fails to explicitly state enable one or more user defined fault codes to be defined while the specific vehicle is operating, wherein at least one user defined fault code is defined by the processor to acquire additional information for use in diagnosing a problem with the specific vehicle and wherein each user defined fault code of the one or more user defined fault codes is a numeric or alphanumeric value that can be stored using minimal memory resources, is tied to at least one specific user defined operating parameter being above or below user defined predefined limit and is different than any fault code defined by a manufacturer of the specific vehicle. The combination fails to explicitly disclose the additional feature of (iv) providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator as a result of a reverse auction, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
Lowrey, which like Picard talks about monitoring a vehicle, teaches that the data is collected in real time and enabling one or more user defined fault codes to be defined while the specific vehicle is operating, wherein at least one user defined fault code is defined by the processor to acquire additional information for use in diagnosing a problem with the specific vehicle and wherein each user defined fault code of the one or more user defined fault codes is a numeric or alphanumeric value that can be stored using minimal memory resources, is tied to at least one specific user defined operating parameter being above or below user defined predefined limit and is different than any fault code defined by a manufacturer of the specific vehicle (Page 1, paragraph [0005]; discloses that the data is collected in real-time. Page 4, paragraph [0042]; teaches that data is sent through packets on a regular basis. Page 4, paragraph [0043] and Page 6, paragraph [0082]; teaches that upon alert conditions when a DTC or Diagnostic Trouble Code, the system can identify the fault and the mechanic can request a second set of data or additional data. The DTC itself is a five character alpha numeric value, which does not include the specific parameters. Thus the alert itself is a smaller amount of data to bring light to the problem. The second set can include information specific to that fault code, permitting additional information to be sent allowing for a more complete diagnosis or to confirm the fault. Therefore the system is enabled to allow users to define additional schemas or fault codes for the vehicle while it is operating. These schemas request additional information and are different than any manufacturer fault code as they include additional information. Since Picard also discloses transmitting the vehicle information wirelessly it would have been obvious to set up the transmissions as done in Lowrey to break up transmissions and to allow the mechanic to query the system for additional information thus allowing for a more accurate diagnosis as shown in Lowrey).
Therefore, from this teaching of Lowrey, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by Picard and Fiechter, with enabling additional data collection as taught by Lowrey, for the purposes of providing the user with additional control of how the vehicle is monitored and collecting additional information as needed. Since Picard also discloses transmitting the vehicle information wirelessly it would have been obvious to set up the transmissions as done in Lowrey to break up transmissions and to allow the mechanic to query the system for additional information thus allowing for a more accurate diagnosis as shown in Lowrey.
The combination fails to explicitly disclose the additional feature of (iv) providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator as a result of a reverse auction, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
Hiroshi, which like the combination talks about monitoring sensors in a vehicle to determine faults or failures in a vehicle, teaches it is known to providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete (Page 4 of translation, lines 2-13 and lines 25-41 and Page 9 of translation, lines 19-44; teaches that the system identifies the problem and the severity of the problem. Using this the system provides instructions to the operator of the vehicle, they are instructed to cease or stop the operation of the vehicle particularly if failure is serious. Additionally the system can either instruct the operator to a repair facility or instruct the operator to stop and wait for a repair or service car which will meet the vehicle at the stop position. Since Picard already discloses collecting the information about failures or faults, it would have been obvious to monitor those faults to determine if they are serious and need immediate attention as shown explicitly in Hiroshi. This would help prevent serious problems from occurring while the vehicle is in operation).
Picard discloses an automotive diagnostic and estimate for repairs which utilizes a vehicle OBD port to collect data and to use that data to create repair estimates. Upon getting an estimate the system can request quotes from various vendors to facilitate the repair of the vehicles. Fiechter teaches it is known to monitor vehicles on and ongoing basis and to automatically send electronic vehicle performance data and to generate reports based on this information. Lowrey teaches that the data is collected in real time and enabling one or more user defined fault codes to be defined while the specific vehicle is operating, wherein at least one user defined fault code is defined by the processor to acquire additional information. However, the combination fails to explicitly state the additional function of providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete.
The Hiroshi reference teaches a similar vehicle inspection system and uses sensors of the vehicle to determine failures. Hiroshi establishes that it is known provide instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete. Hiroshi establishes that providing instructions to operators to cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the vehicle inspection system of Picard and Diem the ability to instruct operators of the vehicle cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention as taught by Hiroshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Hiroshi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of collecting vehicle data for soliciting repair quotes as provided by Picard, Fiechter, Lowrey and Hiroshi, with the ability to instruct operators of the vehicle cease or stop the vehicle and either proceed to a repair facility or wait for a repair service was known in the prior art at the time of the invention as taught by Hiroshi, for the purposes of instructing the operator when serious failures occur as shown in Hiroshi. Since Picard already discloses collecting the information about failures or faults, it would have been obvious to monitor those faults to determine if they are serious and need immediate attention as shown explicitly in Hiroshi. This would help prevent serious problems from occurring while the vehicle is in operation.
As per claim 18, the combination of Picard, Fiechter, Lowrey and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein conveying the vehicle service request to the plurality of vendors includes hosting a reverse auction for servicing the specific vehicle based on the vehicle service request, wherein any vendor interested in servicing the specific vehicle enters a bid in the reverse auction (Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction, as such the system carries out a reverse auction for servicing the vehicle based on the vehicle service request and the vendors interested in servicing the vehicle enter bids).
As per claim 19, the combination of Picard, Fiechter, Lowrey and Hiroshi teaches the above-enclosed invention; Picard further discloses wherein conveying the price quote includes at least one of: (a) communicating the price quote via email; (b) communicating the price quote via a text message on a cellular phone; (c) communicating the price quote via a voicemail message; (d) generating a webpage upon which vendor information can be viewed, the vendor information including information about the vendor and the vendor’s price quote; and (e) updating a previously generated webpage to add vendor information for an additional vendor (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page, vehicle's on-board computer, email, traditional mail, a telephone call, a voicemail or a text message).

Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. 
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Specifically the arguments regarding the newly amended material that "(v) providing instructions for an operator of the specific vehicle to: cease vehicle operation as soon as possible to avoid unsafe or damaging conditions, proceed to a designated repair facility selected by the operator as a result of a reverse auction, and/or proceed with a scheduled route and wait to repair the vehicle at a point along the route or after the route is complete" are moot in view of the new grounds of rejection. Specifically Hiroshi was used to address these newly amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
C. E. Lin, C. Li, S. Yang, S. Lin and C. Lin, "Development of On-Line Diagnostics and Real Time Early Warning System for Vehicles," 2005 Sensors for Industry Conference, 2005, pp. 45-51, doi: 10.1109/SICON.2005.257868.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/20/2022